The Supreme Court affirmed the judgment of the Common Pleas on the 16th of February, 1885, in the following opinion,
Per Curiam:
It is true the Act of May 13,1871, P. Laws, 824, does not in express words declare the City Auditor shall audit the account of the Treasurer of the School District. It, however, makes such reference to the Board of School Directors, their clerk, and treasurer, and their bonds, accounts, and claims, as to indicate that to be purpose of the act. It also authorizes the auditor to administer oaths and affirmations, and declares that appeals may be taken from his decision. The referee found as & fact that the two reports of the treasurer were passed upon by the auditor, as shown by his report, wherein he charged *270the treasurer with the sums shown to be in his hands. No appeal was taken from the report of the auditor. In view of all the facts found, the conclusion of the auditor is correct and justifies the judgment.
Judgment affirmed*